2015 WI 9

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2010AP1576-D & 2011AP1764-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jeffrey A. Reitz, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Jeffrey A. Reitz,
                                  Respondent-Appellant.

                             DISCIPLINARY PROCEEDINGS AGAINST REITZ

OPINION FILED:          February 4, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2015 WI 9
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.   2010AP1576-D
      2011AP1764-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jeffrey A. Reitz, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
           Complainant-Respondent,
                                                                   FEB 4, 2015
      v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Jeffrey A. Reitz,

           Respondent-Appellant.




      ATTORNEY reinstatement proceeding.             Reinstatement granted.


      ¶1   PER    CURIAM.    We    review   a       report    filed     by    referee

Christine Harris Taylor, recommending that the court reinstate

the license of Jeffrey A. Reitz to practice law in Wisconsin.

After   careful   review    of    the   matter,      we   agree     that     Attorney

Reitz's license should be reinstated, with conditions.                        We also

agree with the referee that Attorney Reitz should be required to

pay the full costs of this proceeding, which are $2,701.40 as of

November 21, 2014.
                                                                               No.    2010AP1576-D
                                                                                      2011AP1764-D


      ¶2    Attorney         Reitz         was     licensed        to     practice        law     in

Wisconsin in 1981 and practiced in Milwaukee.                              His license was

suspended for a period of ten months, commencing on May 3, 2013,

for   multiple      counts       of    misconduct,          primarily          related     to   his

mishandling of his trust accounts and client funds.                                        He had

previously been disciplined on two prior occasions.

      ¶3    On February 11, 2014, Attorney Reitz filed a petition

for   the    reinstatement            of     his      license       to    practice        law     in

Wisconsin.          The   Office        of    Lawyer        Regulation         (OLR)      filed    a

response on July 31, 2014.                   The OLR did not oppose the petition

for   reinstatement        but    recommended              that   conditions         be   imposed

upon Attorney Reitz's resumption of the practice of law.

      ¶4    A       public       hearing          was      held     in     the       matter       on

September 24,        2014.            The        referee        filed     her        report     and

recommendation on October 29, 2014.

      ¶5    Supreme          Court         Rule       (SCR) 22.31(1)            provides         the

standards      to    be    met    for        reinstatement.              Specifically,          the

petitioner      must      show    by       clear,       satisfactory,          and    convincing

evidence that he or she has the moral character to practice law,

that his or her resumption of the practice of law will not be

detrimental to the administration of justice or subversive to

the   public    interest,         and      that       he   or     she    has    complied        with

SCR 22.26 and the terms of the order of suspension.                                  In addition

to these requirements, SCR 22.29(4)(a)-(4m) provides additional

requirements that a petition for reinstatement must show.                                       All




                                                  2
                                                                          No.    2010AP1576-D
                                                                                 2011AP1764-D


of these additional requirements are effectively incorporated

into SCR 22.31(1).

       ¶6    When we review a referee's report and recommendation,

we will adopt the referee's findings of fact unless they are

clearly erroneous.             Conclusions of law are reviewed de novo.

See     In   re      Disciplinary            Proceedings           Against       Eisenberg,

2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

       ¶7    We    conclude        that     the    referee's       findings      support       a

determination        that      Attorney       Reitz       has     met    his     burden       to

establish by clear, satisfactory, and convincing evidence that

he has met all of the standards required for reinstatement.                                  The

referee found that Attorney Reitz has not practiced law during

the period of his suspension; that he has fully complied with

the terms of the order of suspension; that he has maintained

competence and learning in the law; that his conduct since the

suspension has been exemplary and above reproach; and that he

has a proper understanding of and attitude towards the standards

that   are   imposed        upon    members        of    the     bar    and    will    act    in

conformity        with   those      standards.             The    referee       found     that

Attorney     Reitz       can       safely     be        recommended       to     the    legal

profession, the courts, and the public as a person fit to be

consulted by others and to represent them and otherwise act in

matters of trust and confidence and in general to aid in the

administration of justice as a member of the bar and as an

officer of the courts.               The referee also found that Attorney




                                              3
                                                                        No.    2010AP1576-D
                                                                               2011AP1764-D


Reitz has fully complied with the requirements as set forth in

SCR 22.26.

       ¶8     The    referee      noted      that       the     OLR's       investigation

revealed no information that Attorney Reitz failed to meet his

burden to show that he has met all of the requirements required

for the reinstatement of his license.                     The referee also noted

that   this    court's      suspension       order      provides       that,    upon   his

resumption      of    the     practice      of   law,     Attorney         Reitz's   trust

account shall be subject to monitoring by the OLR for a period

of two years.        The referee found this condition of reinstatement

to be well-founded.            The OLR had also recommended that, as an

additional      condition        of    reinstatement,           Attorney       Reitz    be

required to work under the supervision of an attorney under

SCR 20:5.1 or, at a minimum, that he be monitored by an attorney

who works in the area of bankruptcy.                          The referee said this

condition of reinstatement was unfounded and unsubstantiated by

the testimony presented at the reinstatement hearing.

       ¶9     From    our   review    of     the    matter,      we    agree    with   the

referee      that    having    the    OLR    monitor      Attorney         Reitz's   trust

account for a period of two years after he resumes the practice

of law is a sufficient condition of reinstatement and that the

additional condition suggested by the OLR is unnecessary.

       ¶10    It is this court's general practice to assess the full

costs of a proceeding against a respondent.                          See SCR 22.24(1m).

In order to award something less than full costs, the court must

find   extraordinary        circumstances.           We       find    no    extraordinary


                                             4
                                                             No.   2010AP1576-D
                                                                   2011AP1764-D


circumstances here, and we find it appropriate to assess the

full costs of the proceeding against Attorney Reitz.

      ¶11   IT IS ORDERED that the license of Jeffrey A. Reitz to

practice law in Wisconsin is reinstated, effective the date of

this order, subject to the condition that upon his resumption of

the   practice   of   law,   his   trust   account   shall   be    subject   to

monitoring by the Office of Lawyer Regulation for a period of

two years.

      ¶12   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Jeffrey A. Reitz shall pay to the Office of

Lawyer   Regulation    the    costs   of   this   proceeding,      which     are

$2,701.40.

      ¶13   IT IS FURTHER ORDERED that compliance with all of the

terms of this order remain a condition of Jeffrey A. Reitz's

license to practice law in Wisconsin.




                                      5
    No.   2010AP1576-D
          2011AP1764-D




1